Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                          No. 04-14-00841-CV

                                      IN RE Rowland MARTIN

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: December 17, 2014

PETITION FOR WRITS OF MANDAMUS AND PROHIBITION DENIED

           On December 3, 2014, relator Rowland Martin filed an original proceeding seeking writs

of mandamus and prohibition. On December 8, 2014, relator filed an emergency motion for

temporary relief pending a ruling on the petition. The court has considered relator’s petition and

is of the opinion that relator is not entitled to the relief sought. Accordingly, the petition for writs

of mandamus and prohibition is denied. See TEX. R. APP. P. 52.8(a). Because this court has issued

a stay in the related and currently pending interlocutory appeal, No. 04-14-00483-CV, relator’s

emergency motion for temporary relief is denied as moot.

                                                      PER CURIAM




1
 This proceeding arises out of Cause No. 2014CI07644, styled Edward L. Bravenec and 1216 West Ave., Inc. v.
Rowland Martin Jr., pending in the 285th Judicial District Court, Bexar County, Texas, the Honorable Solomon
Casseb, III presiding.